Name: Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (France)
 Type: Directive
 Subject Matter: NA;  regions of EU Member States;  agricultural policy;  economic policy
 Date Published: 1975-05-19

 Avis juridique important|31975L0271Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (France) Official Journal L 128 , 19/05/1975 P. 0033 - 0067COUNCIL DIRECTIVE of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (France) (75/271/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 75/268/EEC (1) of 28 April 1975 on mountain and hill farming in certain less-favoured areas, and in particular Article 2 (2) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee (2); Whereas the Government of the French Republic communicated to the Commission, in accordance with Article 2 (1) of Directive No 75/268/EEC, the areas which, within the meaning of Article 3 (3) of the said Directive, are suitable for inclusion in the Community list of less-favoured farming areas and the information concerning the characteristics of these areas ; whereas the information relating to those areas located in the overseas departments is not sufficiently complete to enable the Commission to give its view on them at present; Whereas the index used for defining very difficult climatic conditions in accordance with the first indent of Article 3 (3) of Directive No 75/268/EEC, was a minimum altitude of 600 m over at least 80 % of the surface of the territory of each commune, and not only for the major part thereof ; whereas, moreover, the division of communes is not recognized, and whereas the minimum altitude fixed can therefore be considered, with regard to the Directive, as being between 600 and 700 m; Whereas the index used to define steep slopes, according to Article 3 (3), second indent of Directive No 75/268/EEC, was a difference in level of at least 400 m between the highest and lowest points of the utilized agricultural area of the commune ; whereas a detailed examination has been made by the Commission on the basis, mainly, of a study of slopes per square kilometre (20 % and greater), aimed at removing the uncertainties resulting from the abovementioned index of differences in level ; whereas this examination also took into account the possibility opened up by Article 3 (3), third indent of Directive No 75/268/EEC, of combining the two factors : altitude and slope, if this combination resulted in the same total handicap ; whereas it is therefore possible to state that only a very limited number of communes on the fringes of the communicated mountain areas do not fully comply with the required conditions, but that they nevertheless comply with those of Article 3 (4) of the said Directive ; whereas since their economies are closely bound up with that of bordering communes, they can nevertheless be classed as mountain areas; Whereas, in these conditions, the nature and level of the abovementioned indices, utilized by the Government of the French Republic to define the areas communicated to the Commission, conform to the characteristics of mountain areas according to Article 3 (3) of Directive No 75/268/EEC; Whereas the communication of the Member State concerned fails to indicate the present situation in these areas, from the point of view of infrastructure according to Article 3 (2) of the said Directive, whereas it seems that the infrastructure is not always adequate ; whereas the absence of information on current or proposed programmes makes it impossible to estimate the time which will be taken to achieve an improvement in this position ; whereas it nevertheless seems expedient to include the areas in question in the Community list of less-favoured farming areas, on the understanding that the Government of the French Republic will shortly submit to the Commission a detailed communication on this subject, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas situated in the French Republic which appear in the Annex are part of the Community list (1)See page 1 of this Official Journal. (2)OJ No C 62, 15.3.1975, p. 19. of less-favoured areas within the meaning of Article 3 (3) of Directive No 75/268/EEC. Article 2 The Member State concerned will forward to the Commission by the end of 1975 at the latest, a detailed communication indicating the time within which measures for the substantial improvement of this infrastructure will be effective in the areas referred to in Article 1. Article 3 This Directive is addressed to the French Republic. Done at Brussels, 28 April 1975. For the Council The President M.A. CLINTON ANNEX - BILAG - ANHANG - ANNEXE - ALLEGATO - BIJLAGE ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 3 DE LA DIRECTIVE 75/268/CEE >PIC FILE= "T0006777"> >PIC FILE= "T0006778"> >PIC FILE= "T0006779"> >PIC FILE= "T0006780"> >PIC FILE= "T0006781"> >PIC FILE= "T0006782"> >PIC FILE= "T0006783"> >PIC FILE= "T0006784"> >PIC FILE= "T0006785"> >PIC FILE= "T0006786"> >PIC FILE= "T0006787"> >PIC FILE= "T0006788"> >PIC FILE= "T0006789"> >PIC FILE= "T0006790"> >PIC FILE= "T0006791"> >PIC FILE= "T0006792"> >PIC FILE= "T0006793"> >PIC FILE= "T0006794"> >PIC FILE= "T0006795"> >PIC FILE= "T0006796"> >PIC FILE= "T0006797"> >PIC FILE= "T0006798"> >PIC FILE= "T0006799"> >PIC FILE= "T0006800"> >PIC FILE= "T0006801"> >PIC FILE= "T0006802"> >PIC FILE= "T0006803"> >PIC FILE= "T0006804"> >PIC FILE= "T0006805"> >PIC FILE= "T0006806"> >PIC FILE= "T0006807"> >PIC FILE= "T0006808"> >PIC FILE= "T0006809">